REASONS FOR ALLOWANCE
Regarding claim 1, it is noted by the examiner, and stated here for the record of prosecution, that the aspect of the instant invention determined to be novel and patentably distinct from the prior art are the steps of calculating a feed total speed multiplier for each of said two or more centrifugal compressors pressurizing the vacuum pressure swing adsorption apparatus by multiplying the feedback multiplier, feed forward multiplier, and feed global speed factor together, calculating a vacuum total speed multiplier for each of said two or more centrifugal compressors evacuating the vacuum pressure swing adsorption apparatus by multiplying the feedback multiplier, feed forward multiplier, and vacuum global speed factor together, calculating an adjusted speed for each of said two or more centrifugal compressors pressurizing the vacuum pressure swing adsorption apparatus and each of said two or more centrifugal compressors evacuating the vacuum pressure swing adsorption apparatus by multiplying the optimal speed by the feed total speed multiplier or vacuum total speed multiplier, respectively, and generating a control signal referable at least to the adjusted speed for each  of said two or more centrifugal compressors and inputting the control signal into the variable frequency drive for each of said two or more centrifugal compressors such that the electric motor for each of said two or more centrifugal compressors operates at the adjusted speed. The sum of all of the limitations in total is not disclosed by the prior art and it would not be obvious to combine references in an effort to meet all of the claimed elements.
Regarding claim 13, it is noted by the examiner, and stated here for the record of prosecution, that the aspect of the instant invention determined to be novel and  the target highest adsorption pressure, calculating a feed forward multiplier during the pure evacuation step and the evacuation with product purge step that will increase the speed of  said at least one compressor during the pure evacuation step and the evacuation with product purge step such that  said at least one compressor is not likely to enter the surge conditions, determine a vacuum global speed factor multiplier at the termination of the evacuation with product purge step which, when multiplied by the optimal speed, will decrease the speed of said at least one centrifugal compressor evacuating the vacuum pressure swing adsorption apparatus when the lowest pressure measured in the adsorption bed of the vacuum pressure swing adsorption apparatus being evacuated during the evacuation with product purge step is greater than the target lowest desorption pressure, and increase the speed of said at least one centrifugal compressor evacuating the vacuum pressure swing adsorption apparatus being evacuated when the lowest pressure measured in the adsorption bed of the vacuum pressure swing adsorption apparatus during the evacuation with product purge step is greater than the target lowest desorption pressure, set a vacuum total speed multiplier equal to the mathematical product of the feedback multiplier and a feed global speed factor during the steps of the repeating cycle where  said at least one centrifugal compressor is least likely to enter surge conditions, other than the pure evacuation step and the evacuation with product purge step thereof, set a vacuum total speed multiplier equal to the mathematical product of the feedback multiplier, the feed forward multiplier, and vacuum global speed factor multiplier during the pure evacuation step and the evacuation with product purge step, that will increase the speed of said at least one compressor such that said at least one centrifugal compressor is not likely to enter the surge conditions, set a feed total speed multiplier equal to the mathematical product of the feedback multiplier and feed global speed factor, and calculate an adjusted speed for said at least one centrifugal compressor pressurizing the vacuum pressure swing adsorption apparatus and said at least one centrifugal compressor evacuating the vacuum pressure swing adsorption apparatus by multiplying the optimal speed by the feed total speed multiplier and vacuum total speed multiplier, respectively, and the controller configured to generate a control signal in response to the control program and able to serve as an input into the variable frequency drive such that speed of the electric motor for said at least one centrifugal compressor is controlled in response to the control signal, the control signal referable at least to the adjusted speed such that the electric motor and therefore, said at least one centrifugal compressor operates at the adjusted speed. The sum of all of the limitations in total is not disclosed by the prior art and it would not be obvious to combine references in an effort to meet all of the claimed elements.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter J Bertheaud whose telephone number is (571)272-3476.  The examiner can normally be reached on 9am - 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 5712727118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





PJB
/PETER J BERTHEAUD/Primary Examiner, Art Unit 3746